EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with undersigned attorney, Leonard B. Taylor, on 04/21/2021.
Replacing independent claims 1, 8 and 15 as followed:

1. (Currently Amended) A controller suitable for controlling a semiconductor memory device, comprising:
a word line grouping circuit configured to group a plurality of word lines in the semiconductor memory device into a plurality of word line groups based on program timing information on program times of the respective word lines; and
a super page configuration circuit configured to configure a plurality of super pages including some of the word lines, based on word line group information on the word line groups,
wherein word lines in any one super page belong to the same word line group,
wherein the super page configuration circuit configures, as a dummy word line, at least one of word lines not included in any one among the super pages, among the plurality of word lines based on the program timing information of the respective word lines, and
wherein the dummy word lines are programmed with dummy data.

8. (Currently Amended) A storage device comprising:
a semiconductor memory device including a plurality of word lines; and
a controller configured to control the semiconductor memory device,
wherein the controller comprises:
a word line grouping circuit configured to group the plurality of word lines, into a plurality of word line groups based on program timing information on program times of the respective word lines; and
a super page configuration circuit configured to configure a plurality of super pages including some of the word lines, based on word line group information on the word line groups,
wherein word lines in any one super page belong to the same word line group,
wherein the super page configuration circuit configures, as a dummy word line, at least one of word lines not included in any of the super pages, among the plurality of word lines based on the program timing information of the respective word lines, and
wherein the dummy word lines are programmed with dummy data.

15. (Currently Amended) A storage device comprising:
a memory device including a plurality of memory cells coupled to a plurality of word lines; and
a controller suitable for:
determining program pulses to be applied to the word lines respectively;
grouping the plurality of word lines into a plurality of groups based on the program pulses;
configuring a super page including cells coupled to selected word lines in each of the groups; and
programming data on the super page,
wherein at least one of word lines not included in any of the super pages, among the plurality of word lines is configured as a dummy word line based on the program pulses of the respective word lines, and
wherein the dummy word lines are programmed with dummy data.
 

Reasons for Allowance
Claims 1-2, 4-9, 11-15 are allowed.
	The prior art made of record and considered pertinent to the applicant's disclosure does not teach or suggest the claimed invention having, in combination with the remaining claimed limitations:
With respect to independent claim 1: wherein the super page configuration circuit configures, as a dummy word line, at least one of word lines not included in any one among the super pages, among the plurality of word lines based on the program timing information of the respective word lines; and wherein the dummy word line is programmed with dummy data.
With respect to independent claim 8: wherein the super page configuration circuit configures, as a dummy word line, at least one of word lines not included 
With respect to independent claim 15: wherein at least one of word lines not included in any of the super pages, among the plurality of word lines is configured as a dummy word line based on the program pulses of the respective word lines; and wherein the dummy word line is programmed with dummy data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANTHU NGUYEN whose telephone number is (571)272-1881.  The examiner can normally be reached on M-F: 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

April 21, 2021
/VANTHU T NGUYEN/Primary Examiner, Art Unit 2824